Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 6 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 13 recites the limitation "the lateral length".  There is insufficient antecedent basis for this limitation in the claim. The examiner will proceed as the “the lateral length” is “a lateral length”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 6, 8, 9, 10 12, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu, W. et al., “The Use of a Carbon Nanotube Sensor for Measuring Strain by Micro-Raman Spectroscopy.” Carbon 2013, 53, 161–168. (hereinafter Qiu) in view of Zhu, Z.D. et al. US. Patent no. US 20120170032 A1 (hereinafter Zhu).
Regarding claim 1, Qiu teaches a monomolecular substrate strain sensing device (this refers to “Diagrammatic sketches of CNT strain sensors characterized by polarized micro-Raman spectroscopy” in Fig. 2 in Qui), comprising: a substrate (this refers to “Measured body” in Fig. 2 in Qiu), a monomolecular substance (this refers to “CNT film” in Fig. 2 in Qiu), attached to the surface of the substrate (from Fig. 2 in Qiu, the CNT film is attached on the surface of the Measured body) in a predetermined direction (see Fig. 1 and section 2.1 p. 162 column 1 paragraph 2 lines 1-4 in Qiu) wherein two terminals of the monomolecular substance is fixed in the surface of the substrate (This refers to Fig. 1 and Fig. 2b in Qiu. The fact that the CNTs are laying flat on the surface of the measured body indicates that the two terminals of the CNT are fixed on the surface of the substrate.); and a Raman spectrometer (this refers to “Raman 
Qiu is silent with respect to a surface of the substrate being provided with a regular pattern, wherein a size of a microdomain of the substrate is 1 μm x 1.5 μm.
Zhu, from the same field of endeavor as Qiu, teaches  a surface (see Abstract lines 2-3 in Zhu) of the substrate being provided with a regular pattern (see Fig. 2 item number 102 and p. 1 paragraph [0029] lines 1-3 in Zhu), wherein a size of a microdomain of the substrate is 30 to 1000 nm (0.03 to 1 μm and thus overlaps the claimed range of 1 μm x 1.5 μm (p. 1 paragraph [0029] lines 4-6 in Zhu). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by having the surface of the substrate with a regular pattern wherein a size of a microdomain of the substrate is 1 μm x 1.5 μm as taught by Zhu in order to optimize the detection of SWNT in the strain sensor by Raman spectroscopy.
Regarding claim 9, Qiu teaches a monomolecular substrate strain sensing device (see Fig. 2 in Qiu), comprising: a substrate (this refers to “Measured body” in Fig. 2 in Qiu); a monomolecular substance (this refers to “CNT film” in Fig. 2 in Qiu), attached to the surface of the substrate (from Fig. 2 in Qiu, the CNT film is attached on the surface of the Measured body)  in a predetermined direction(see Fig. 1 and section 2.1 p. 162 column 1 paragraph 2 lines 1-4 in Qiu), wherein two terminals of the monomolecular substance is fixed in the surface of the 
Qiu is silent with respect to a surface of the substrate being provided with a regular pattern, wherein a size of a microdomain of the substrate is 1 μm x 1.5 μm.
Zhu, from the same field of endeavor as Qiu, teaches to a surface (see Abstract lines 2-3 in Zhu) of the substrate being provided with a regular pattern (see Fig. 2 item number 102 and p. 1 paragraph [0029] lines 1-3 in Zhu), wherein a size of a microdomain of the substrate is 1 μm x 1.5 μm (p. 1 paragraph [0029] lines 4-6 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zhu to Qiu for the purpose of using a substrate with regular pattern on the surface in order to optimize the detection of SWNTs using Raman spectroscopy. 
Regarding claim 2, Qiu teaches wherein the monomolecular substance is a single-walled carbon nanotube (SWNT) (see p. 165 section 4 paragraph 2 lines 1-5 in Qiu). 
Regarding claim 4, Qiu teaches the monomolecular substrate strain sensing device according to claim 1, but is silent with respect to wherein the regular pattern covers the entire microdomain.
In Fig. 1, the nanostructures 102 covers the entire microdomain of the substrate 100). 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by covering the entire microdomain with regular pattern as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claims 5 and 12, Qiu teaches the monomolecular substrate strain sensing device according to claims 1 and 9, but silent with respect to wherein the regular pattern is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle.
Zhu, from the same field of endeavor as Qiu, teaches the regular pattern (this refers to item number 102 in Fig. 1 in Zhu) is regularly arranged (this refers to item number 102 which is regularly arranged as shown in Fig. 1 in Zhu) by a plurality of golden patterns (this refers to item number 101 in Fig. 1 and p. 2 paragraph [0032] lines 3-8 in Zhu), each of which is shaped as an equilateral triangle (see p. 4 paragraph [0081] lines 3-5 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by arranging the regular pattern regularly by a plurality of golden patterns, each of which is shaped at an equilateral triangle as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claims 6 and 13, Qiu teaches the monomolecular substrate strain sensing device according to claims 5 and 12, but is silent with respect to wherein the lateral length of the golden pattern ranges from 50 nm to 100 nm.
Zhu, from same field of endeavor as Qiu, teaches the lateral length of the golden pattern ranges from 50 nm to 100 nm (see p. 4 paragraph [0081] lines 3-5 in Zhu describes as “In one embodiment, the shape of the bottom surface of the depression is an equilateral triangle with a side length in a range from about 50 nanometers to about 200 nanometers.”).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by using a golden pattern having lateral length ranges from 50 to 100 nm, as taught by Zhu for the purpose of optimizing the resolution and precision of the strain sensor by Raman spectroscopy.
Regarding claims 8 and 15, Qiu teaches the monomolecular substrate strain sensing device according to claims 1 and 9, but is silent with respect to wherein the substrate being a glass substrate or a silicon wafer substrate.
 Zhu, from the same field of endeavor as Qiu, teaches a carrier for a single molecular detection wherein the substrate is a glass substrate or a silicon wafer substrate (see drawing in the Abstract and p. 1, paragraph [0028] lines 1-5 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Qiu by including a substrate that is made of glass or silicon wafer as taught by Zhu because glass has a high chemical and heat resistance.
Regarding claim 10, Qiu teaches wherein the monomolecular substance is a single-walled carbon nanotube (SWNT) (see p. 165 section 4 paragraph 2 lines 1-5 in Qiu).  
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Zhu as applied to claims 2 and 10 above, and further in view of Burlett, D. J. et al.  US. Patent no. US 20160251534 A1 (hereinafter Burlett).
Regarding claims 3 and 11, Qiu teaches a monomolecular substrate strain sensing device according to claims 2 and 10. However, Qiu is silent with respect to wherein a length of the SWNT ranges from 0.5 μm to 5 μm.
Burlett, same field of endeavor as Qiu, teaches a length of the SWNT ranges from 0.5 μm to 5 μm (see p. 2 paragraph [0038] lines 7-11 in Burlett).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Burlett to Qiu to have the length of the SWNT to be 0.5 μm to 5 μm for the purposes of using shorter SWNT equals more density of SWNTs in random directions allowing for a stronger relationship between Raman shift and strain which increases the overall accuracy of the strain sensor by Raman spectroscopy.
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu and Zhu as applied to claims 2 and 10 above, and further in view of Resasco, D. E. et al.  US. Patent no. US 6994907 B2 (hereinafter Resasco).
Regarding claims 7 and 14, Qiu when modified by Zhu teaches a monomolecular substrate strain sensing device of claims 2 and 10 (see Fig. 2 in Qiu). However, is silent with respect to wherein molybdenum (Mo) is deposited on the two terminals of the SWNT; the Mo fixes the two terminals of the SWNT on the surface of the substrate. 
The fact that the SWCNTs are laying flat on the surface of the measured body indicates that the two terminals of the SWCNT are fixed on the surface of the substrate.).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Resasco to Qui to deposit Mo on the two terminals of the SWNT where the Mo fixes the two terminals of the SWNT on the surface of the substrate because Mo can control the diameter of the SWNT (see p. 2 lines 2-13 in Resasco) in order to have a high quality SWNT. 
Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu, W. et al., “The Use of a Carbon Nanotube Sensor for Measuring Strain by Micro-Raman Spectroscopy.” Carbon 2013, 53, 161–168. (hereinafter Qiu) in view of Liu, C. et al. Patent no. CN 104671230 A (hereinafter Liu), Zhu, Z.D. et al. US. Patent no. US 20120170032 A1 (hereinafter Zhu), Yedur, S. K. et al.  US 6591658 B1 (hereinafter Yedur), and Resasco, D. E. et al.  US 6994907 B2 (hereinafter Resasco).
Regarding claims  16-18,  Qiu teaches Step S50: detecting, by a Raman spectrometer, a first peak position of a Raman curve of the SWNT when the substrate is not strained (see Fig. 4 in Qiu); Step S60: detecting, by a Raman spectrometer, a second peak position of the Raman curve when the substrate is strained (see Fig. 4 in Qiu); Step S70: determining a shift amount between the first peak position and the second peak position by comparing the second peak 
However, Qiu is silent with respect to Step S10: forming a monomolecular substance on a surface of an aluminum foil, wherein the monomolecular substance is a single-walled carbon nanotubes (SWNT) and using floating catalyst chemical vapor deposition to produce the SWNT (claim 17) ; Step S20: forming a regular pattern on the surface of the substrate which needs to be tested and wherein the regular pattern is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle (claim 18); Step S30: transferring the SWNT arranged on the surface of the aluminum foil to the surface of the substrate with a nanomanipulator; Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo. 
Liu teaches Step S10: forming the monomolecular substance on a surface of an aluminum foil (see paragraph [0052] and paragraph [0028] in Liu) wherein the monomolecular substance is a single-walled carbon nanotubes (SWNT) (see paragraph [0052] and paragraph [0028] in Liu). Liu also teaches Step S30: transferring the SWNT arranged on the surface of the aluminum foil to the surface of the substrate (see paragraphs [0003], [0052], and [0028]). Liu, further teaches that the SWNT is produced on the surface of the aluminum foil (see paragraph [0028] in Liu) with floating catalyst chemical vapor deposition in Step S10 (see paragraph [0021] in Liu).
Yedur teaches a nanomanipulator.

Qiu, Liu and Yedur are silent with respect to Step S20: forming a regular pattern on the surface of the substrate which needs to be tested and Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo.
Zhu teaches forming the regular pattern on the surface of the substrate which needs to be tested (see Fig. 16 and paragraph [0124] in Zhu). Zhu, further teaches that the regular pattern is regularly arranged by a plurality of golden patterns (see Fig. 1 item number 101 and p. 2 paragraph [0032] lines 3-8 in Zhu).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Zhu to Qiu, Liu, and Yedur for the purpose of testing the regular pattern formed on the surface of the substrate in order to optimize the signal received by the Raman spectrometer and to have regular pattern which is regularly arranged by a plurality of golden patterns, each of which is shaped as an equilateral triangle for the purpose of optimizing the resolution and precision of the strain sensing device by Raman spectroscopy.

Qiu, Liu, Yedur, and Zhu are silent with respect to Step S40: depositing molybdenum (Mo) on two terminals of the SWNT, which is transferred to the surface of the substrate; the two terminals of the SWNT being fixed on the surface of the substrate with the Mo.
Resasco teaches wherein molybdenum (Mo) is deposited on the two terminals of the SWNT (see p. 2 lines 2-13 in Resasco); the Mo (see p. 2 lines 2-13 in Resasco) fixes the two terminals of the SWNT on the surface of the substrate (This limitation is disclosed in Qiu. See Fig. 1 and Fig. 2b in Qiu. The fact that the SWCNTs are laying flat on the surface of the measured body indicates that the two terminals of the SWCNT are fixed on the surface of the substrate.) 
	  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the teaching of Resasco to Qiu, Liu, Zhu, and Yedur to deposit Mo on the two terminals of the SWNT where the Mo fixes the two terminals of the SWNT on the surface of the substrate for the purpose of using Mo to fix the terminals of the SWNT because Mo can control the diameter of the SWNT(see p. 2 lines 2-13 in Resasco) in order to have a high quality SWNT.

Prior Art not Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gou, A. et al., CN 104613861 A, teaches a flexible active strain or pressure sensor structure and preparation method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO FABIAN JR whose telephone number is (571)272-3632. The examiner can normally be reached M-F (8-12, 1-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571) 272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTO FABIAN JR/Examiner, Art Unit 2877                                                 



/TARIFUR R CHOWDHURY/Supervisory Patent Examiner, Art Unit 2886